DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an aerosol generating apparatus, classified in A24F 40/10.
II. Claims 14 and 15, drawn to an aerosol generating apparatus, classified in A24F 40/51.
III. Claims 16-19, drawn to a thermal distribution casing, classified in A24F 15/01.
IV. Claim 20, drawn to an aerosol generating apparatus, classified in A24F 40/46.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either capable not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires a thermal distribution casing comprising a laminate material with an at least three-layer construction including a metal middle layer between a metal outer layer and a metal inner layer, the metal middle layer composed of a middle metal material having a middle thermal conductivity, the metal outer layer composed of an outer metal material having an outer thermal conductivity, the metal inner layer composed of an inner metal material having an inner thermal conductivity, and the middle thermal conductivity being at least double each of the outer thermal conductivity and the inner thermal conductivity, which are not required by invention II. Invention II requires a mouthpiece having an inhalation outlet, a sensory casing temperature indicator thermally coupled to the thermal distribution casing and a sensor chamber temperature indicator thermally coupled to the aerosolizable substance chamber, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires an aerosolizing thermal reactor having an air inlet upstream of an aerosol outlet, wherein the aerosol outlet is upstream of the inhalation outlet, the aerosol thermal reactor comprising an aerosolizable substance chamber having a chamber outlet wall surrounding a chamber inner volume, the chamber inner volume located upstream of the aerosol outlet, and an air preheating passage located downstream of the air inlet and upstream of the aerosolizable substance chamber, and the air preheating passage being defined by an air gap between the chamber outlet wall and the metal inner layer, which are not required by invention III. Invention III requires a transverse distal end portion covering the sidewall distal end, the distal end portion comprising a sensory temperature indicator, a sidewall and the distal end portion together defining a body receiving chamber for an aerosol generating apparatus body, the body receiving outer chamber extending longitudinally from a body entry port at the sidewall proximal end to a chamber distal end proximate the distal end portion, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires an aerosolizing thermal reactor having an air inlet upstream of an aerosol outlet, wherein the aerosol outlet is upstream of the inhalation outlet, the aerosolizing thermal reactor comprising an aerosolizable substance chamber having a chamber outlet wall surrounding a chamber inner volume, the chamber inner volume located upstream of the aerosol outlet, which is not required by invention IV. Invention IV requires a heat shield surrounding the thermal distribution casing and an electric heater thermally coupled to the thermal distribution casing, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a mouthpiece having an inhalation outlet, an aerosolizing thermal reactor having an air inlet upstream of an aerosol outlet, wherein the aerosol outlet is upstream of the inhalation outlet an aerosol substance chamber having a chamber outer wall surrounding a chamber inner volume, the chamber inner volume located upstream of the aerosol outlet, a sensory casing temperature indicator thermally coupled to thermal distribution casing, and a sensory chamber temperature indicator thermally coupled to the aerosolizable substance chamber, which are not required by invention III. Invention III requires a transverse distal end portion covering the sidewall distal end, the distal end portion comprising a sensory temperature indicator, the sidewall and distal end portion together defining a body receiving chamber for an aerosol generating apparatus body, the body receiving chamber extending longitudinally from a body entry port at the sidewall proximal to a chamber distal end proximate the distal end portion, which are not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a mouthpiece having an inhalation outlet, an aerosolizing thermal reactor having an air inlet upstream of an aerosol outlet, wherein the aerosol outlet is upstream of the inhalation outlet, the aerosolizing thermal reactor comprising an aerosolizable substance chamber having a chamber outer wall surrounding a chamber inner volume, the chamber inner volume located upstream of the aerosol outlet, a sensory casing temperature indicator thermally coupled to the thermal distribution casing, and a sensory chamber temperature indicator thermally coupled to the aerosolizable substance chamber, which are not required by invention IV. Invention IV requires a thermal distribution casing defining an aerosolizable substance receiving chamber, the aerosolizable substance receiving chamber extending longitudinally from a chamber entry port at a proximal end of the thermal distribution casing, the thermal distribution casing comprising a laminate material with an at least three layer construction including a metal middle layer between a metal outer layer and a metal inner layer, the metal middle layer composed of a middle metal material having a middle thermal conductivity, the metal outer layer composed of an outer metal material having an outer thermally conductivity, the metal inner layer composed of an inner metal material having an inner thermal conductivity, and the middle thermal conductivity being at least double each of the outer thermal conductivity and the inner thermal conductivity, a heat shield surround the thermal distribution casing, and an electric heater thermally coupled to the thermal distribution casing, which are not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention III requires a transverse distal portion covering the sidewall distal end, the distal end portion comprising a sensory temperature indicator, the sidewall and distal end portion together defining a body receiving chamber for an aerosol generating apparatus body, the body receiving chamber extending longitudinally from a body entry port at the sidewall proximal end to a chamber distal end proximate the distal end portion, which are not required by invention IV. Invention IV requires a heat shield surrounding the thermal distribution casing, an air preheating passage located upstream of the aerosolizable substance chamber, the air preheating passage surrounding the thermal distribution casing, and the air preheating passage being defined by an air gap between the heat shield and the metal outer layer, and an electric heater thermally coupled to the thermal distribution casing, which are not required by invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747